Appeal by the defendant from a judgment of the County Court, Suffolk County (Mullin, J.), rendered April 17, 2002, convicting him of grand larceny in the third degree, grand larceny in the fourth degree, criminal mischief in the third degree, possession of burglar’s tools, and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally *690insufficient to establish his guilt is unpreserved for appellate review (see CPL 470.05 [2]; People v Bynum, 70 NY2d 858 [1987]; People v Fryar, 276 AD2d 641 [2000]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The vehicle the defendant attempted to steal was valued in excess of $3,000, and the damage to the vehicle caused by the defendant exceeded $250 (see People v Brown, 275 AD2d 668 [2000]; People v Rattray, 259 AD2d 569 [1999]; People v Hoppe, 184 AD2d 582 [1992]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Santucci, J.P., Schmidt, Adams and Skelos, JJ., concur.